DETAILED ACTION
This Office action is in response to the filing of this application on 06 April 2020. Claims 1-16 are pending in the application.

This application is a US national stage application under 35 USC 371 of PCT/CN2020/077435.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chung et al., US 2016/0035986.
Chung et al. disclose an organic compound, comprising a structure represented by a general formula (A) as follows,


    PNG
    media_image1.png
    175
    278
    media_image1.png
    Greyscale

wherein R1 is a first electron-donating group, R2 is a second electron-donating group, H, phenyl, or alkyl, R3 is H or C(CH3)3, R4 is H or C(CH3)3, X is O or S, and the first electron-donating group and the second electron-donating group each independently have one of structures as follows, 
    PNG
    media_image2.png
    117
    543
    media_image2.png
    Greyscale

wherein R5 and R6 are each independently selected from one of H, phenyl, and alkyl, X1 is selected from one of absent, single bond, O, S, isopropyl, and Si(CH3)2, and X2 is selected from one of absent, single bond, O, S, isopropyl, and Si(CH3)2, see paragraphs [0044]-[0046], [0083], and [0120].
With respect to claim 2, in the organic compound of Chung et al., the first electron-donating group and the second electron-donating group each independently have a structure represented by one of formulas 1-14 as follows, see paragraphs [0083] and [0120].
    PNG
    media_image3.png
    87
    654
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    422
    674
    media_image4.png
    Greyscale
 

With respect to claim 3, the organic compound of Chung et al. has a structure selected from one of the following structures, see paragraphs [0044]-[0046], [0083], and [0120].

    PNG
    media_image5.png
    664
    674
    media_image5.png
    Greyscale
  
 
    PNG
    media_image6.png
    384
    656
    media_image6.png
    Greyscale
 

With respect to claim 4, in the organic compound of Chung et al., the R3 and the R4 are tert-butyl, see paragraphs [0083], [0120], and [0244]- [0245].
With respect to claim 5, the organic compound of Chung et al. has a structure selected from one of the following structures, see paragraphs [0044]-[0046], [0083], and [0120].
 

    PNG
    media_image7.png
    431
    668
    media_image7.png
    Greyscale
  
With respect to claim 6, in the organic compound of Chung et al., the X is O, see paragraph [0045].  
 
    PNG
    media_image1.png
    175
    278
    media_image1.png
    Greyscale

With respect to claim 7, Chung et al. discloses an organic light emitting diode electroluminescent device, comprising a hole transport layer which comprises an organic compound, wherein the organic compound has a structure represented by a general formula (A) as follows, 24wherein R1 is a first electron-donating group, R2 is a second electron-donating group, H, phenyl, or alkyl, R3 is H or C(CH3)3, R4 is H or C(CH3)3, X is O or S, and the first electron-donating group and the second electron-donating group each independently have one of structures as follows, 
    PNG
    media_image2.png
    117
    543
    media_image2.png
    Greyscale

wherein R5 and R6 are each independently selected from one of H, phenyl, and alkyl, X1 is selected from one of absent, single bond, O, S, isopropyl, and Si(CH3)2, and X2 is selected from one of absent, single bond, O, S, isopropyl, and Si(CH3)2, see Fig. 1 and paragraphs [0044]-[0046], [0083], [0120], and [0165]-[0182].
.	With respect to claim 8, in the organic light emitting diode electroluminescent device of Chung et al., the first electron-donating group and the second electron-donating group each independently have a structure represented by one of formulas 1-14 as follows, see Fig. 1 and paragraphs [0083], [0120], and [0165]-[0182].

    PNG
    media_image8.png
    273
    679
    media_image8.png
    Greyscale
  

    PNG
    media_image9.png
    277
    655
    media_image9.png
    Greyscale
 9. 

With respect to claim 9, in the organic light emitting diode electroluminescent device of Chung et al., the organic compound has a structure selected from one of the following structures, see Fig. 1 and paragraphs [0083], [0120], and [0165]-[0182].
 
    PNG
    media_image10.png
    664
    674
    media_image10.png
    Greyscale
  
 
    PNG
    media_image11.png
    391
    663
    media_image11.png
    Greyscale
 
With respect to claim 10, in the organic light emitting diode electroluminescent device of Chung et al., the R3 and the R4 are tert-butyl, see paragraphs [0044]-[0046], [0083], [0120], [0165]-[0182], and [0244]- [0245].






With respect to claim 11, the organic light emitting diode electroluminescent device of Chung et al. has a structure selected from one of the following structures, see paragraphs [0044]-[0046], [0083], [0120], and [0165]-[0182],

    PNG
    media_image12.png
    434
    668
    media_image12.png
    Greyscale
 
With respect to claim 12, in the organic light emitting diode electroluminescent device of Chung et al., the X is O, see paragraph [0045].  

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN 105884830 in view of Chung et al., US 2016/0035986.
With respect to claim 13, Zhang discloses a manufacturing method of an organic compound, comprising steps of: adding an organic compound B, an organic compound C, a palladium catalyst, tri-tert-butylphosphine tetrafluoroborate, and alkali into an 27organic solvent under anhydrous and anaerobic conditions to obtain a mixture; reacting the mixture at a temperature of 110 oC to 130 oC for 20h to 28h, then cooling, extracting, separating, and purifying to obtain the organic compound, see the section of the English translation entitled “Synthesis of 1 Compound C02”. However, although Zhang et al. is manufacturing an organic compound, Zhang et al. lack anticipation of the structure of compound B and compound and organic compound C. Chung et al. disclose a method of manufacturing an organic compound using compounds B and C, see paragraphs [0044]-[0046], [0083], [0120], and [0182]-[0204], wherein a structure of the organic compound B is as follows,  


    PNG
    media_image13.png
    173
    215
    media_image13.png
    Greyscale
 
R3 is H or C(CH3)3, R4 is H or C(CH3)3, X is O or S, the organic compound C is selected from at least one of the structures shown as follows, 
    PNG
    media_image14.png
    117
    542
    media_image14.png
    Greyscale
 
R5 and R6 are each independently selected from one of H, phenyl, and alkyl, X1 is selected from one of absent, single bond, O, S, isopropyl, and Si(CH3)2, and X2 is selected from one of absent, single bond, O, S, isopropyl, and Si(CH3)2. It would have been obvious to the skilled artisan to use the manufacturing method of Zhang et al. to manufacture the organic compound of Chung et al., since the manufacturing method of Zhang et al. yields a compound structure with good transmission of hole and electron bipolar transport property and has high carrier transport ability, at the same time, thereby yielding an electroluminescent device with improved quantum efficiency, power efficiency and current efficiency.

With respect to claim 14, neither Zhang et al. nor Chung et al. disclose that a molar ratio of the organic compound B to the organic compound C ranges from 5:(10 to 13). However, the molar ratio of compound B to compound C is deemed a processing parameter that would have been obvious to optimize and ascertainable through routine experimentation.  
With respect to claim 15, Chung et al. disclose that the organic compound can be selected from at least one of the following structures, see paragraphs [0083] and [0120].

    PNG
    media_image15.png
    88
    660
    media_image15.png
    Greyscale
   

    PNG
    media_image16.png
    365
    687
    media_image16.png
    Greyscale
 



With respect to claim 16, in light of the manufacturing method disclosed by Zhang et al., it would have been obvious to the skilled artisan that the mixture is reacted at a temperature of 120 oC for 24h, then cooled, extracted, separated, and purified to obtain the organic compound.

                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various organic compounds and electroluminescent devices comprising these organic compounds.

  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822